DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,170,783 in view of Farrell et al. (U.S. Pat. No. 6,519,561, hereinafter Farrell). 
Both the instant claim and claim 1 of U.S. Patent No. 11,170,783 are directed to mechanisms that automatically coordinate responses and activities of multiple virtual assistant software agents being used together in or on the same premises. The instant claim further provides the limitation:
progressively updating a function for identifying the user to account for a changing characteristic of the user.
The underlined section of this claim is provided by Farrell, which teaches progressively updating a function for identifying the user to account for a changing characteristic of the user (“Model adaptation [scheme for the speaker verification system] changes the models learned during the enrollment component dynamically over time,” to “track aging of the user's voice”; Farrell, Col. 3, lines 60-64). At the time this application was effectively filed, one of ordinary skill in the art would have found it obvious to include this additional limitation from Farrell, given the predictable result of avoiding additional time consuming retraining of speech or voice models.
Instant claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 2 are rendered obvious by claim 2 of U.S. Patent No. 11,170,783.
Instant claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 3 are rendered obvious by claim 3 of U.S. Patent No. 11,170,783.
Instant claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 5 are rendered obvious by claim 4 of U.S. Patent No. 11,170,783.
Instant claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 5 are rendered obvious by claim 4 of U.S. Patent No. 11,170,783.
Instant claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 6 are rendered obvious by claim 6 of U.S. Patent No. 11,170,783.
Instant claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 7 are rendered obvious by claim 7 of U.S. Patent No. 11,170,783.
Instant claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,170,783 in view of Farrell. 
Both the instant claim and claim 8 of U.S. Patent No. 11,170,783 are directed to mechanisms that automatically coordinate responses and activities of multiple virtual assistant software agents being used together in or on the same premises. The instant claim further provides the limitation:
progressively updating, by the processing system, a function for identifying the user to account for a changing characteristic of the user.
The underlined section of this claim is provided by Farrell, which teaches progressively updating a function for identifying the user to account for a changing characteristic of the user (“Model adaptation [scheme for the speaker verification system] changes the models learned during the enrollment component dynamically over time,” to “track aging of the user's voice”; Farrell, Col. 3, lines 60-64). At the time this application was effectively filed, one of ordinary skill in the art would have found it obvious to include this additional limitation from Farrell, given the predictable result of avoiding additional time consuming retraining of speech or voice models.
Instant claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 9 are rendered obvious by claim 9 of U.S. Patent No. 11,170,783.
Instant claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 10 are rendered obvious by claim 10 of U.S. Patent No. 11,170,783.
Instant claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 11 are rendered obvious by claim 11 of U.S. Patent No. 11,170,783.
Instant claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 12 are rendered obvious by claim 12 of U.S. Patent No. 11,170,783.
Instant claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 13 are rendered obvious by claim 13 of U.S. Patent No. 11,170,783.
Instant claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 14 are rendered obvious by claim 14 of U.S. Patent No. 11,170,783.
Instant claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,170,783 in view of Farrell. 
Both the instant claim and claim 15 of U.S. Patent No. 11,170,783 are directed to mechanisms that automatically coordinate responses and activities of multiple virtual assistant software agents being used together in or on the same premises. The instant claim further provides the limitation:
modifying a function for identifying the user to account for a changing characteristic of the user.
The underlined section of this claim is provided by Farrell, which teaches modifying a function for identifying the user to account for a changing characteristic of the user (“Model adaptation [scheme for the speaker verification system] changes the models learned during the enrollment component dynamically over time,” to “track aging of the user's voice”; Farrell, Col. 3, lines 60-64). At the time this application was effectively filed, one of ordinary skill in the art would have found it obvious to include this additional limitation from Farrell, given the predictable result of avoiding additional time consuming retraining of speech or voice models.
Instant claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 16 are rendered obvious by claim 16 of U.S. Patent No. 11,170,783.
Instant claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 17 are rendered obvious by claim 17 of U.S. Patent No. 11,170,783.
Instant claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 18 are rendered obvious by claim 18 of U.S. Patent No. 11,170,783.
Instant claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 19 are rendered obvious by claim 19 of U.S. Patent No. 11,170,783.
Instant claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,170,783 in view of Farrell. Although the claims at issue are not identical, they are not patentably distinct from each other because the further limitations of instant claim 20 are rendered obvious by claim 20 of U.S. Patent No. 11,170,783.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deros et al. (U.S. Pat. App. Pub. No. 2020/0371742) discloses systems and methods for disabling voice assistant audio monitoring in a hotel setting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                                                                            
9/23/2022